DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 objected to because of the following informalities:
Claim 21 should depend off claim 11 rather than 1. Seems to be just a typo, otherwise it is a duplicate of claim 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 16, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 16, and 25 recite the limitation "the cross-sectional center" in line 2. There is insufficient antecedent basis for this limitation in these claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zander (US 2004/0260307), in view of Clark et al. (US 6613002; “Clark”).
Zander discloses an instrument set (Figs. 1-3; paragraphs [0017]-[0024]) capable of creating two substantially parallel tunnels in a bone with a controlled distance and relative radial position between the two tunnels comprising: a first instrument (paragraph [0023]; guide wire and cannulated drill) configured to create and maintain a first tunnel through the bone (Figs. 1-3; paragraphs [0017]-[0024]), the first instrument comprising: a shaft with a proximal end and a distal end (Figs. 1-3; paragraphs [0017]-[0024]); a drill guide with two or more radial indicia (Fig. 3; note the lines that are shown) extending from a central hole (Fig. 3; 61), the radial indicia being configured to be aligned with the proximal mark to provide a radial direction for the creation of a second tunnel that is substantially parallel with the first tunnel (these lines and radial holes could be aligned with a mark if the guide wire had marks on them), wherein two or more of the radial indicia include along their respective lengths a respective guide hole at a predetermined distance from the central hole (Fig. 3); and a second instrument configured to be passed through at least one of the guide holes to create a second tunnel that is substantially parallel with the first tunnel (Figs. 1-3; paragraphs [0017]-[0024]; the 
However, Zander does not disclose the guide wires having marks thereon.
Clark discloses a guide wire that has a distal mark near the distal end of the shaft configured to designate a radial position of the first instrument, and a proximal mark near the proximal end of the shaft that correlates with the radial position of the distal mark (Figs. 1-6).

As to claim 6, Zander in view of Clark discloses the instrument set as noted above.
However, they do not disclose the drill guide displaying the distances between the holes.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to label distances between the holes, since it has been held that labeling the distance between relevant points only involves routine skill in the art.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zander (US 2004/0260307), in view of Clark et al. (US 6613002; “Clark”), in further view of Shapiro (US 5324295).
Zander in view of Clark discloses the instrument set as noted above.
However, they do not disclose a kit that includes one or more lengths of suture.
Shapiro teaches a kit that includes a drill guide and one or more lengths of suture than can be inserted through tunnels of the drill guide (cols. 1 and 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the sutures of Shapiro to the instrument set of Zander in view of Clark in order to create a kit that can be used to correct a ligament issue in the knee (cols. 1 and 2).
Double Patenting
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10383643. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all the limitations of the current claim set. 
Claims 1-10 and 22-30 are clearly taught by the patent claims just by comparing the language.
Claims 11-21 require the marks to be linear, which the patent claims do not mention. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the marks any direction and most likely make them linear in order to align the instrument with the guide since the guides indicia are along the length thereof. 

Allowable Subject Matter
Claims 11-21 are allowable other than the 112 and double patenting issue noted above. These claims require the shaft to have a linear distal mark that extends along the longitudinal axis of the shaft. Clark was relied upon to teach markings on the shaft. The markings of Clark in in many directions but mainly tick marks that are perpendicular with the axis of the shaft. There does not seem to be a reasonable combination that can be made to reject all the limitations of the claim.
Claims 22-30 are allowable other than the 112 and double patenting issues noted above. These claims require the first instrument to be a sleeved drill with distal and proximal marks on the drill. Zander was used to teach the drill guide that includes guide wires that are inserted through the holes and there is a drill that is used but there are not marks on the drill of Zander. Based on the configuration of the device of Zander there does not seem to be a reasonable combination where one would want to add proximal and distal marks on the drill that correlates with the marks on the drill guide.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775